Title: From Alexander Hamilton to James McHenry, 13 August 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York August 13th. 99
          
          Col. Reid informs me that Lieutt. Walker has been nominated as Paymaster to his regiment, and I would recommend a confirmation of the choice. Raleigh has been fixed upon as the rendezvous for the sixth regiment, and I have to request you to give such further instructions respecting the transmission of Clothing and other Articles to that place as circumstances may render necessary.
          With great respect I am, Sir, &c:
        